Name: Commission Regulation (EEC) No 1292/87 of 8 May 1987 on the issuing of a standing invitation to tender for the resale on the internal market of 200 000 tonnes of common wheat held by the United Kingdom intervention agency for use in feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 121 /24 Official Journal of the European Communities 9 . 5 . 87 COMMISSION REGULATION (EEC) No 1292/87 of 8 May 1987 on the issuing of a standing invitation to tender for the resale on the internal market of 200 000 tonnes of common wheat held by the United Kingdom inter ­ vention agency for use in feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 579/86 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agency are to be sold by tender : Whereas Commission Regulation (EEC) No 1836/82 (4) as last amended by Regulation (EEC) No 124/87 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; HAS ADOPTED THIS REGULATION : Article 1 1 . The United Kingdom intervention agency shall issue a standing invitation to tender for the resale on the internal market of 200 000 tonnes of common wheat held by it, with a view to use in feedingstuffs . 2 . Without prejudice to the provisions of Regulation (EEC) No 1836/82, the following special detailed rules shall apply to this invitation to tender :  the utilization of the common wheat shall be limited to incorporation in compound feedingstuffs,  the final date for incorporation shall be 31 August 1987,  a security of 10 ECU per tonne shall be lodged by the successful tenderer with a view to ensuring compli ­ ance with the conditions laid down in the first and second indents . That security shall be lodged no later than two working days following receipt of notifica ­ tion of award of the contract. Article 2 1 . The obligations laid down in the first and second indents of Article 1 (2) shall be deemed primary require ­ ments within the meaning of Article 20 of Commission . Regulation (EEC) No 2220/85. They shall be deemed to ' have been fulfilled only if the successful tenderer provides evidence of compliance therewith . Such evidence shall be provided by 31 December 1987 at the latest. 2. Evidence of processing of the cereals from interven ­ tion shall be provided in accordance with the provisions of Regulation (EEC) No 1687/76 . Regulation (EEC) No 1687/76 is hereby amended as follows : In Part II of the Annex entitled 'Products subject to a use and/or destination other than that mentioned under I ', the following point 42 and the relevant footnote are added : '42. Commission Regulation (EEC) No 1292/87 of 8 May 1987 on the issuing of a standing invitation to tender for the resale on the internal market of Whereas, in the present market situation, a standing invi ­ tation to tender should be issued for the resale on the internal market of 200 000 tonnes of common wheat held by the United Kingdom intervention agency ; whereas utilization should be restricted to feedingstuffs to avoid disturbing the market for common wheat of breadmaking quality ; whereas, to that end, provision should be made for the lodging of a security governed by the provisions of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the applica ­ tion of the system of securities for agricultural products (% as amended by Regulation (EEC) No 1 181 /87 Q ; Whereas in addition, as regards controls, the provisions of Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (8), as last amended by Regulation (EEC) No 1207/87 (9), are applicable ; (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5 . 1986, p. 29 . (3) OJ No L 139, 24. 5. 1986, p. 36 . O OJ No L 202, 9 . 7. 1982, p. 23 . Is) OJ No L 15, 17. 1 . 1987, p. 9 . ( «) OJ No L 205, 3 . 8 . 1985, p. 5. 0 OJ No L 113, 30. 4. 1987, p. 31 . (8) OJ No L 190, 14 . 7 . 1976, p. 1 . (9\ ni Nn I 1H 1 5. 1987. n. 24. 9 . 5 . 87 Official Journal of the European Communities No L 121 /25 200 000 tonnes of common wheat held by the United Kingdom intervention agency for use in feedingstuffs : On the dispatch of common wheat for proces ­ sing :  Section 104 : For processing (Article 1 ( 1 ) of Regulation (EEC) No 1292/87)  Section 106 : The date on which the common wheat was removed from intervention stock (42). 3 . Tenders must be lodged with the United Kingdom intervention agency : Intervention Borad for Agricultural Produce, Fountain House, 2 Queens Walk, UK - Reading, RG1 7QW Berkshire ; (Telex 848 302). Article 4 Not later than Tuesday of the week following the final date for the submission of tenders, the United Kingdom intervention agency shall notify the Commission of the quantities and average prices of the various lots awarded. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. ( «) OJ No L 121 , 9 . 5. 1987, p. 24.' Article 3 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 19 May 1987. 2. The final date for the submission of tenders for the last partial invitation to tender shall be 30 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1987. For the Commission Frans ANDRIESSEN Vice-President